July 14, 2015




The Honorable Sharon Keller
Presiding Judge of Court Of Criminal Appeals
P 0 Box 12308                                                                             RECEIVED IN
Austin, TX 78711                                                                  COURT OF CRIMINAL APPEALS

Dear Presiding Judge Keller:                                                               JUL 16 2015

I am writing in regards to my son Jason Sconce, WR-83-241-01. As I am not a lawye~~~~J~JF~~Pp1fat~rk
forgive me for not being familiar with all the rules or procedures of the Court, or with case laws, etc.
However, I do respect the Court and the Judges of this Court. I know that your Court rules on hundreds
of cases and that the Court is extremely busy. However, I pray that you will take the time to kindly
review this case again and consider all the facts.

I have questions and concerns about the following:

5/22/15 .... dismissal of the Writ of Habeas Corpus

6/3/2?··· denied of "Habeas Corpus without written order on TC findings-w/o hear"

7/1/15 ... dismissed of the M,otion of Rehearing

I have tried asking the meaning of these denials and why the denials .... However, I have not able to get
any answers so I decided to write this letter to you in hopes that you will be able to hopefully take time
out ofyour busy schedule to help me understand.

i know you have gone over the trial hearings, etc:, and in most cases the Criminal Court of Appeals
usually agree with the courts. I understand that... but in this case I find it hard to believe that the Judges
would have agreed with the trial court.

There were so many things that were not handled correctly in this case .... l have read over the
documents that were mailed to the Criminal Court of Appeals and I did find one item that was left out.

The day of the trial outside the court room there were three of Jason probation officers and his ex-wife
talking ..... these four people were talking with each other and one of the probation officers talked to a
judge (not the judge of our case). It was my understanding if you were going to testify in a court case,
you were not allowed to talk with others that were going to testify.

As I have stated I do not know all the laws but I do know when things are not fair, nor right. For
example, Jason had been in the emergency room the morning of the trial and had orders from the
doctor to go home and not go to work or Court for 48 hours as he was on medication given to him in the
emergency room and was not coherent and his lawyer knew this as myself and his wife were in contact
all morning with the' lawyer.. ;...the. Judge was aware of the situation but it made no difference ... the
Judge wouldn't listen. The Judge immediately denied bond .... handcuffed and shackled Jason as if he
were a flight risk. In the 9 years 2 _months of probation, he never missed a meeting with his probation
officers or any of his classes .... while in prison he has completed several classes and received certificates
~nd is currently working in the warehouse

I will not go into the errors that were made by the trial court as they are detailed in paper work that has
already been submitted to your Court but I would ask you to please review this case again. Please look
at All the facts. I would also like for you to review the affidavit of Mr. Ray Black, Jason attorney, and my
affidavit .... 1know for a fact there were lies in his affidavit as I was a witness to several things he stated. I
am aware that the Court does not want any one saying that there were lies but like I said earlier this was
not right nor fair. ·

We cannot afford a lawyer so our last resort is your help.

 I appreciate your thoughtfulness, respect and fairness and any time you can give to this case ...... l hope
you consider this information and will reconsider this case.



Respectfully,




Mrs. Chris Sconce

P.O. Box775

Decatur, TX 76234

Shoppingmimi46@yahoo.com

817.980.8323 cell

940.627.5075 home